Citation Nr: 0911762	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  03-03 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for major depressive disorder with panic disorder 
from March 18, 2000.  


REPRESENTATION

Appellant represented by:	Michael A. Steinburg, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, a December 1999 rating 
decision granted the Veteran an increased evaluation, from 10 
percent to 30 percent disabling, for generalized anxiety 
disorder effective from September 17, 1985.  The Veteran 
disagreed with this determination, claiming that his service-
connected mental disorder was greater than 30 percent 
disabling.  Thereafter, a January 2003 rating decision 
recharacterized the Veteran's diagnosis from generalized 
anxiety disorder to major depressive disorder with panic 
disorder and increased his evaluation to 50 percent disabling 
effective from March 18, 2000, the date of the VA examination 
report which first demonstrated increased severity.  In his 
substantive appeal, received by VA in February 2003, the 
Veteran specified he should have received an impairment 
rating of 70 percent for his depressive disorder instead of 
50 percent since April 2000 (inasmuch as the effective date 
of the increased rating was March 18, 2000, the earliest date 
of payment of increased benefits was April 1, 2000).  The 
contention that the Veteran's service-connected psychiatric 
disorder warrants a 70 percent rating has been subsequently 
reiterated by and on behalf of the Veteran, to include during 
his January 2009 video conference hearing before the 
undersigned Veterans Law Judge as well as in the most recent 
communication from his attorney, received in January 2009.  
Specifically, the January 2009 communication reflects that an 
increased rating of 70 percent disabling is warranted from 
March 18, 2000.  Accordingly, the issue on appeal has been 
recharacterized as entitlement to an evaluation in excess of 
50 percent disabling for major depressive disorder with panic 
disorder from March 18, 2000.

In April 2006, the Board denied the Veteran's claim for an 
evaluation in excess of 50 percent disabling for an anxiety 
disorder.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2007, the Court granted a Joint Motion for an Order 
Vacating the Board Decision and Incorporating the Terms of 
this Remand and remanded the appeal to the Board for 
readjudication consistent with the motion.  Accordingly, in 
November 2007, the Board remanded the Veteran's claim to the 
RO to afford him a VA psychiatric examination and, in August 
2008, to afford him a video conference hearing.

In January 2006, the Veteran testified at a video conference 
hearing before a Veterans Law Judge who is no longer employed 
at the Board; a transcript of that hearing is of record.  In 
January 2009, the Veteran was afforded another opportunity to 
testify at a video conference before a member of the Board.  
He testified before the undersigned; a transcript of that 
hearing is of record.  Subsequent to the January 2009 
hearing, additional medical evidence, consisting of VA 
outpatient treatment records, was submitted directly to the 
Board along with a written waiver of consideration by the 
agency of original jurisdiction.  38 C.F.R. §§ 20.800, 
20.1304(c) (2008).


FINDING OF FACT

Since March 18, 2000, but not prior to that date, the 
Veteran's major depressive disorder with panic disorder has 
more nearly approximated deficiencies in most areas of 
occupational and social functioning; it has not been 
productive of total social or industrial inadaptability.


CONCLUSION OF LAW

The criteria for an increased 70 percent evaluation for major 
depressive disorder with panic disorder for the period 
beginning March 18, 2000, but not prior to that date, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  This notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

The notice requirements were not in effect at the time of the 
October 1999 rating decision from which this appeal 
originates.  The Court acknowledged in Pelegrini v. Principi, 
18 Vet. App. 112, at 120 (2004), that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this case.

Here, a September 2004 letter described evidence necessary to 
substantiate a claim for an increased rating, explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing, and identified what 
evidence (including lay statements and medical evidence) 
might be helpful in establishing his claim.  In addition, by 
the January 2003 statement of the case, subsequent 
supplemental statements of the case, and the April 2006 
decision of the Board, the Veteran was notified of what the 
evidence must show to support his increased rating claim.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  

Regardless, any error in VCAA notification is not 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The Veteran's attorney has acknowledged 
familiarity with the relevant diagnostic code and rating 
criteria in various written communications, most 
significantly, in the Appellant's Initial Brief and the Joint 
Motion for an Order Vacating the Board Decision and 
Incorporating the Terms of this Remand.  Therefore, actual 
knowledge has been demonstrated.

Even though the Veteran was not specifically told that 
evidence was needed of the impact of his disability on daily 
life and employment, during hearings and VA examinations, he 
was asked about those effects and he gave pertinent 
information.  Thus, notwithstanding the lack of notice, the 
Veteran provided the required evidence.  Accordingly, the 
Veteran has had a meaningful opportunity to participate in 
the adjudication process and he has not been prejudiced by 
any deficiency or delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  The claim was readjudicated in a January 2008 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records, the records in connection with his claim for 
benefits from the Social Security Administration have been 
associated with the claims file, the Veteran has been 
afforded VA examinations in March 2000, February 2005, and 
December 2007, numerous written communications by and on his 
behalf have been received, and he has provided hearing 
testimony in January 2006 and January 2009.  Thus, VA has 
satisfied its assistance duties.

Moreover, as noted above, it has been expressed on numerous 
occasions by and on behalf of the Veteran that the impairment 
associated with his service-connected psychiatric disorder 
warrants a 70 percent schedular rating from March 18, 2000.  
Thereby implying that his claim for an increased rating would 
be satisfied with the grant of an increased rating of 70 
percent disabling effective from March 18, 2000.  Thus, 
inasmuch as the decision herein grants an increased 70 
percent evaluation for major depressive disorder with panic 
disorder for the period beginning March 18, 2000, the Board 
finds that the decision represents a full grant of the 
benefit sought on appeal and any VA deficiency in meeting the 
duties to notify or assist has not resulted in prejudicial 
error with respect to this claim and, thus, no further 
discussion is required.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to  
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Major depressive disorder is evaluated pursuant to the 
General Rating Formula for Mental Disorders.  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The global assessment of functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994)).  According to the pertinent sections of 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

This appeal arises from a December 1997 claim for an 
increased rating.  As noted above, a December 1999 rating 
decision granted the Veteran an increased evaluation of 30 
percent disabling for generalized anxiety disorder effective 
from September 17, 1985.  The Veteran disagreed with this 
determination and, by a January 2003 rating decision, the RO 
recharacterized the Veteran's diagnosis from generalized 
anxiety disorder to major depressive disorder with panic 
disorder and increased his evaluation to 50 percent disabling 
effective from March 18, 2000, the date of the VA examination 
report which first demonstrated increased severity.  In his 
February 2003 substantive appeal, the Veteran specified he 
should have received an impairment rating of 70 percent for 
his depressive disorder since April 2000 (as noted above, the 
effective date of the increased rating was March 18, 2000; 
thus, the earliest date of payment of increased benefits was 
April 1, 2000).  The contention that the Veteran's service-
connected psychiatric disorder warrants a 70 percent rating 
from March 18, 2000, has been subsequently reiterated by and 
on behalf of the Veteran, to include in the January 2007 
Appellant's Initial Brief, during his January 2009 video 
conference hearing, and in the most recent communication from 
his attorney, received in January 2009.  Thus, the discussion 
below will be limited to the issue of entitlement to an 
evaluation in excess of 50 percent disabling for major 
depressive disorder with panic disorder from March 18, 2000.  
In addition, as will be discussed in greater detail below, 
the Board agrees with the contention by and on behalf of the 
Veteran and finds that, with resolution of doubt in the 
Veteran's favor, the impairment associated with his major 
depressive disorder with panic disorder meets the criteria 
for an increased rating of 70 percent disabling effective 
from March 18, 2000.

Specifically, a report of VA Mental Disorders examination 
dated on March 18, 2000, notes that the Veteran complained 
that he is fully and completely disabled, his body has just 
completely quit on him, and his medical problems have "taken 
over his whole life."  The Veteran felt that he is a young 
man trapped in a completely dysfunctional body and that he 
feels depressed and anxious all the time.  He also reported 
problems with sleep, anhedonia, severe problems with 
concentration and memory, spontaneous crying and extreme 
feelings of worthlessness and helplessness.  The Veteran 
stated that he is anxious most of the time on most days with 
occasional episodes of panic attacks that he described as 
intense anxiety with fear of dying, palpitations, shortness 
of breath, chest pain, nausea and dizziness.  

Upon mental status examination, the Veteran was alert and 
oriented times 3, he was pleasant and cooperative, and 
exhibited severe pain behavior as well as difficulty with 
ambulation.  His mood was described as very depressed and 
anxious with congruent affect and with the Veteran almost 
becoming tearful several times during the interview.  Speech 
was productive, relevant, coherent and organized.  Memory, 
concentration and calculation were fair and insight and 
judgment were good.  The impression was that the Veteran had 
severe and debilitating medical problems that have 
exacerbated most definitely a neurotic tendency.  The 
examiner noted that the Veteran meets the criteria for major 
depressive disorder, moderate to severe in nature, as well as 
a diagnosis of panic disorder.  The GAF score was identified 
as 52.  

A report of VA Mental Disorders examination dated in February 
2005 shows that, on mental status examination, the Veteran 
made good eye contact.  His speech was of average rate, 
volume and tone.  The Veteran's mood was euthymic.  His 
affect was of average range in intensity; he was not labile 
and his thought content was appropriate.  He was alert and 
oriented times 4.  The Veteran's intellectual functioning was 
average and his thought processes were coherent, logical and 
goal directed.  There was no flight of ideas or looseness of 
association.  The Veteran denied hallucinations, delusions, 
or illusions.  He denied any suicidal or homicidal ideation, 
intent, or plan.  The Veteran's insight and judgment were 
good.  The Veteran reported that his mood was stable and his 
anxiety had dissipated in response to medication and close 
psychiatric follow-up.  The Veteran only related mood 
problems as they related to the severity of his pain.  Other 
than that, he reported that he had good social function; that 
he got around the house and did his activities of daily 
living even though he was physically disabled.  The Veteran 
denied any significant cognitive or psychotic symptoms.  He 
denied all substance, alcohol, and tobacco use.  In terms of 
social and occupational dysfunction, the examiner believed 
that the Veteran had moderate impairment secondary to his 
psychiatric illness but had remained stable for several 
years.  The Veteran was employable from a psychiatric 
standpoint but was medically disabled.  The examiner 
diagnosed the Veteran with major depressive disorder, 
moderate, recurrent, without psychotic features, and gave him 
a GAF score of 65.

In this regard, it is noted that a VA outpatient treatment 
report, also dated in February 2005, reflects more severe 
mental health findings.  Specifically, the Veteran reported 
that his mood and anxiety were under control but he was not 
sleeping well and his arthritis and pain continued to worsen.  
Mental status examination revealed that the Veteran's 
grooming was fair, mood was dysphoric, affect was 
constricted, and insight and judgment were fair.  The 
examiner identified a GAF score of 60.  

The evidence of record includes a June 2005 report of 
psychological evaluation from R. A. Hoffman, Ph.D., P.A., a 
clinical psychologist.  This report notes that the Veteran 
moved slowly and showed very little animation when he spoke, 
often barely moving his lips.  His voice volume was low and 
he spoke timidly.  The Veteran was articulate but very 
concrete.  His clothing was appropriately fastened but old.  
Dr. Hoffman noted mild body odor.  Hallucinations, delusions, 
or active suicidal ideation were not noted, reported, or 
observed.  The examiner gave the Veteran a battery of 
personality and cognitive assessment tests.  He concluded 
that the Veteran "continued to have enormous functional or 
emotional difficulties" and there was now data to indicate 
that the Veteran could not sustain any type of attention or 
concentration.  The Veteran's ability to interact and respond 
appropriately to the external environment was very limited.  
At this juncture, the world was simply moving too fast for 
him.  It was the examiner's belief that such impairment was 
very significant, that it impacted every aspect of the 
Veteran's life, and most particularly his judgment, mood, and 
ability to think through issues as a function of not having 
opportunity to absorb the "ingredients" in matters to be 
considered.  This was on top of "very significant" 
obsessional rumination and anxiety.  The examiner believed it 
would be nearly impossible for the Veteran to adapt to 
stresses that may come up during the course of his ordinary 
existence, and anticipated that the Veteran's ability to 
sustain relationships was nil.  This impression came both 
from the history reported by the Veteran and test results.  

A December 2007 report of VA examination for Mental Disorders 
reflects that the Veteran reported symptoms of depression and 
anxiety.  He reported that he feels worthless, has crying 
spells, isolates, and ruminates about "how useless I am ... 
What's my purpose here."  He also reported that he will sit 
around and not do anything, has no motivation, sometimes has 
difficulty getting to sleep and staying asleep, sometimes 
experiences increased appetite, poor attention and 
concentration, and poor memory.  He reported that he is 
forgetful and becomes confused.  The Veteran reported 
forgetting why he goes to a store and having to make two 
trips.  He also reported being embarrassed by forgetting to 
take money with him.  He claimed to have difficulty 
comprehending things, forgetting the names of family members, 
and having very low energy.  The Veteran described his 
anxiety as burning pains in his chest, hands shaking, body 
tremors, inability to catch his breath, sweating, cold 
chills, nausea, numbing in his feet and hands, blurry vision, 
and dizziness.  He reported avoiding groups and crowds and 
claimed to not be able to find words to talk with or carry on 
a conversation with other people.  The Veteran identified the 
severity of his depression as 7 or 8 out of 10 and his 
anxiety as 8 out of 10 with 10 being the most severe.  

Objective findings included flat affect and dysphoric mood.  
The Veteran was clean and neatly groomed, cooperative, no 
impairment of attention, orientation, or thought was noted, 
his memory was normal, he had no sleep impairment, panic 
attacks, or homicidal or suicidal ideation, and he reported 
having friends, a fair relationship with his children, and a 
good relationship with his grandchildren.  The diagnosis was 
major depressive disorder, recurrent, mild; substance-induced 
anxiety disorder; and anxiolytic dependence.  The GAF score 
was identified as 60.  

Although the VA Mental Disorders examination reports dated in 
February 2005 and December 2007 reflect improvement in the 
severity of the Veteran's symptoms as compared to the March 
18, 2000, report of VA Mental Disorders examination, it is 
noted that VA outpatient mental health treatment records 
dated from March 2000 to the present reflect that the 
Veteran's symptoms have remained essentially constant.  
Specifically, outpatient treatment reports dated from March 
2000 to January 2003 include recurrent findings of dysthymic 
mood and restricted affect or constricted range of affect, 
poor coping skills, and crying spells.  An August 2002 
treatment report includes a finding of significant depression 
and notes that the Veteran's mood was "upset" and his 
affect was slightly irritable and dysphoric.  His thought 
process was slightly circumstantial at times, he was 
dominated by "feelings of medical conditions" and loss of 
control, his insight was limited and his judgment was fair.  
Similar symptoms were noted upon evaluation in September 2002 
and January and February 2003.  

In October 2003, the Veteran complained that he feels very 
depressed and is often crying "for no reason at all."  It 
was noted that he enjoys little and blames most of his 
problems on his chronic pain.  He reported that he does not 
sleep well and his energy had been very poor.  Mental status 
examination revealed that the Veteran's grooming was fair, 
his mood was dysphoric, and his affect was constricted, 
irritable, and mood congruent.  His insight and judgment was 
fair.  These symptoms and findings have remained essentially 
unchanged on subsequent evaluations, to include in January 
2009.  In this regard, it is noted that outpatient treatment 
records during this period also include complaints of social 
isolation and loneliness and, from August 2007 to January 
2009, objective findings reflect that the Veteran was found 
to have poor insight.  

Upon consideration of the foregoing, it is noted that, from 
March 18, 2000, the Veteran has reported significant major 
depressive disorder symptoms, although objective findings on 
examination and treatment do not demonstrate a consistent 
level of severity.  Notwithstanding, the evidence does 
consistently show that the Veteran suffers from complaints of 
sleep impairment, near continuous depression, anxiety, 
irritability, and social isolation.  Other than having some 
friends, a "fair" relationship with is children and a good 
relationship with his grandchildren, it appears that the 
Veteran is divorced and has been largely unable to establish 
and maintain effective relationships.  

The Board is cognizant that he does not experience all of the 
symptoms and manifestations listed under the criteria for a 
70 percent rating.  For example, the evidence does not show 
that the Veteran's major depressive disorder with panic 
disorder is characterized by suicidal ideation, spatial 
disorientation, impaired speech, or disorientation to time, 
place or person.  However, those symptoms he does experience, 
such as anxiety and depression, irritability, poor coping 
skills, and inability to establish and maintain effective 
relationships have been shown to result deficiencies in most 
areas, including family relations and mood, as contemplated 
by the criteria for a 70 percent rating effective from March 
18, 2000.  

Furthermore, the Board also points out the Veteran's GAF 
scores also support the conclusion that he functions at a 
level approximating a 70 percent rating.  In addition to the 
GAF scores already identified above, additional GAF scores of 
50 were reported in October and December 2003, 52 in October 
2008, 55 in April 2004, 56 in January 2009, and 60 in 
November 2004.  Thus, the Veteran's GAF scores ranged from a 
low of 50 in October 2003 and December 2003 to a high of 65 
as noted on VA examination in February 2005.  Although the 
single GAF score of 65 reflects mild impairment, the 
remaining GAF scores all range between 50 and 60 and reflect 
moderate to serious impairment.  These scores, particularly 
the scores of 50, reflect that the Veteran is deficient in 
most areas due to major depressive disorder with panic 
disorder.

As there exists evidence that the Veteran has deficiencies in 
most areas, including family relations and mood, the Board 
resolves all benefit of the doubt in the Veteran's favor and 
finds that his major depressive disorder with panic disorder 
more nearly approximates the criteria for the 70 percent 
rating effective from March 18, 2000, but not prior to that 
date.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
38 C.F.R. § 4.130, Diagnostic Code 9434.  

In finding that a disability evaluation of 70 percent 
reflects the severity of the Veteran's major depressive 
disorder with panic disorder, the Board finds that the next 
higher rating of 100 percent is not warranted because the 
Veteran's major depressive disorder with panic disorder is 
not marked by total occupational and social impairment.  
Specifically, the Board notes that there is no evidence of 
gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the Veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  

In reaching this decision, the Board has considered that the 
Veteran is currently unemployed.  However, the evidence 
reflects that his unemployability is the result of medical 
problems secondary to his back injury.  Moreover, as noted 
above, it has been claimed by and on behalf of the Veteran 
that his service-connected major depressive disorder with 
panic disorder has been 70 percent disabling effective from 
March 18, 2000, and he has not alleged that he is 
unemployable as a result of this disorder.  Accordingly, the 
Board finds that the Veteran's major depressive disorder with 
panic disorder has not been shown to result in total 
occupational and social impairment so as to warrant a 100 
percent rating.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), 
instructed that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This requires a comparison 
between the level of severity and symptomatology of the 
claimant's service connected disability with the criteria 
found in the rating schedule for that disability.  The 
Veteran has not identified any symptoms of his major 
depressive disorder with panic disorder which are not 
contemplated by the Schedule for Rating Disabilities.  The 
rating criteria reasonably describe the Veteran's disability.  
In addition, while the Veteran is unemployed, it is not shown 
that the disability causes marked interference with 
employment or result in hospitalizations.  Hence, referral 
for consideration of an extraschedular rating is, therefore, 
not warranted.

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a 70 percent disability 
rating effective from March 18, 2000, for the Veteran's major 
depressive disorder with panic disorder have been met.  The 
benefit sought on appeal is accordingly granted.


ORDER

Entitlement to an increased disability rating of 70 percent, 
and no more, for major depressive disorder with panic 
disorder is granted, effective from March 18, 2000, but not 
prior to that date, subject to the laws and regulations 
governing the award of disability benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


